     Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 1 of 15 PageID #: 74



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                          )
                                                   )
          Plaintiff,                               )
                                                   )
v.                                                 )
                                                   )   No. 4:19-CR-00116 CDP
KENNETH A. GROOMS II,                              )
                                                   )
          Defendant.                               )
                                                   )

                 GOVERNMENT=S TRIAL BRIEF WITH MOTIONS IN LIMINE

         COMES NOW the United States of America, by Jeffrey B. Jensen, United States

Attorney for the Eastern District of Missouri, and Reginald L. Harris and Jennifer A. Winfield,

Assistant United States Attorneys for said District, and submits the following trial brief and

motions in limine in connection with the trial of the above-styled matter.

                               INTRODUCTION & BACKGROUND

         This brief is intended as a general guide for the Court. It is not intended as a

comprehensive statement of the Government's case, nor is it intended to be in the nature of a bill

of particulars that would fix, bind, or in any way limit the Government to a set theory of proof.

I.       SUMMARY OF PROCEEDINGS TO DATE

         On February 13, 2019, the United States Attorney for the Eastern District of Missouri

filed an Information charging Kenneth A. Grooms II (“Grooms”) with one count of Deprivation

of Rights Under Color of Law in violation of Title 18, United States Code, Section 242. The

defendant was arraigned on the information on February 27, 2019. The defendant has filed no

pre-trial motions attacking the charge or seeking to suppress any evidence. The case is
  Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 2 of 15 PageID #: 75



scheduled for trial on Monday, July 8, 2019.

II.      FACTUAL BACKGROUND

         To aid the Court in understanding this matter, in the paragraphs that follow, the

Government attempts to summarize some, but not all, of the evidence it expects to present at

trial.

         Defendant Grooms is charged with depriving victim “John Doe” of his right to be free

from unreasonable seizure by a law enforcement officer in connection with the defendant’s

encounter with “John Doe” in St. Louis, Missouri on May 5, 2018. At the time of the incident,

Grooms was a Police Officer with the St. Louis Metropolitan Police Department (“SLMPD”).

         On May 5, 2018, the victim pulled his vehicle onto the parking lot of a local Chinese

restaurant near the intersection of West Florissant Avenue and Goodfellow Boulevard in St.

Louis City. As the victim was pulling onto the parking lot, his truck passed closely by a car

being driven by Grooms’s girlfriend (“KW”), who appeared to be in the process of exiting the

parking lot. Feeling that the victim had gotten too close to her car, KW began yelling at the

victim from her car. The victim pulled his truck into a parking space, away from KW’s car,

which was still resting at the parking lot exit. He then exited his truck, exchanged words with

KW, and entered the restaurant.

         Grooms, who claimed to have overheard the victim and KW arguing, responded to the

restaurant a few minutes later in a police SUV. Dressed in his police uniform, and armed with a

gun, Grooms entered the restaurant and directed the victim to step outside the restaurant. The

victim, who was not armed, complied, whereupon Grooms placed him in handcuffs and placed

him in the backseat of his police SUV. Grooms then drove off with the victim handcuffed in the


                                                  2
 Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 3 of 15 PageID #: 76



backseat.

       Grooms drove the victim to a nearby alley. Along the way, Grooms drove in a manner

that caused the handcuffed victim to be tossed around inside the SUV, including accelerating

over a speed bump, and accelerating and suddenly slamming on the brakes during turns. Grooms

parked in the alley and pulled the victim out of the patrol vehicle. He then pushed the victim

against a fence and a trash dumpster, told the victim that no one cared what happened to him, and

continued to berate the victim for his interaction with KW. While yelling at the victim, Grooms

had his hand on his gun. The victim pleaded with Grooms to let him go.

       After a few minutes in the alley, Grooms placed the victim back into the police vehicle

and drove him back to the restaurant parking lot. He let the victim out of the vehicle, un-cuffed

the victim, and drove away.

       When interviewed about the encounter, Grooms told an FBI agent that he told the victim,

“hey this is my family, this is personal to me ….” Grooms did not prepare a police report of the

arrest of the victim. He also did not put out a call over the police radio either before, during, or

after the encounter with the victim. Grooms did not notify a supervisor prior to his departure

from the precinct. Instead, he responded to the restaurant alone and never requested assistance

from a fellow officer.

                                        LEGAL MATTERS

       In the following sections, the Government summarizes certain legal matters that may

arise prior to or during the trial of this case. The Government addresses these matters now, in

order to assist the Court and to identify possible issues to defense counsel prior to trial so that

counsel may respond and the Court may rule. The Government does not, however, attempt to


                                                  3
     Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 4 of 15 PageID #: 77



address every legal matter that may arise.

I.       ELEMENTS OF THE OFFENSE

         The defendant is charged with violating 18 U.S.C. ' 242, which subjects to criminal

punishment anyone who, “under color of any law, statute, ordinance, regulation, or custom,

willfully subjects any person in any State, Territory, Commonwealth, Possession, or District to

the deprivation of any rights, privileges, or immunities secured or protected by the Constitution

or laws of the United States . . . .” 18 U.S.C. § 242. To prove a violation of section 242, the

Government must establish that the defendant (1) willfully and (2) under color of law (3)

subjected another person to the deprivation of any right secured or protected by the Constitution

or federal law. Id.; United States v. Lanier, 520 U.S. 259, 264 (1997); United States v. Fleming,

526 F.2d 191, 192 (8th Cir. 1975).

         A. Willfulness

         A “willful” act is one committed either “in open defiance or in reckless disregard of a

constitutional requirement which has been made specific and definite.” Screws v. United States,

325 U.S. 91, 105 (1945); see also U.S. v. Reese, 2 F.3d 870, 881 (9th Cir. 1993) (intentionally

wrongful conduct that “contravenes a right definitely established in law, evidences a reckless

disregard for that right[, which], in turn, is the legal equivalent of willfulness.”); see also United

States v. Johnstone, 107 F.3d 200, 208 (3d Cir 1997) (“[W]illfulness includes reckless

disregard.”). Although the Government must establish that the defendant acted with the specific

intent to deprive a person of a federal right, it need not prove that the defendant was thinking in

constitutional terms. Screws, 325 U.S. at 106 (“The fact that the defendants may not have been

thinking in constitutional terms is not material where their aim was not to enforce local law but


                                                   4
 Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 5 of 15 PageID #: 78



to deprive a citizen of a right and that right was protected by the Constitution.”). Rather, the

willfulness element of 18 U.S.C. § 242 simply requires that the defendant know that his actions

are wrong and against the law but that he choose to act anyway.

       B. Color of Law

       Under § 242, a defendant acts under color of law when he is an official or employee of a

federal, state, or local government and uses or abuses the power he possesses by virtue of law—

even if his actions violate state law or exceed his lawful authority. West v. Atkins, 487 U.S. 42,

49 (1988); Griffin v. Maryland, 378 U.S. 130, 135 (1964); Williams v. United States, 341 U.S.

97, 99-100 (1951); United States v. Classic, 313 U.S. 299, 326 (1941). Put another way, an

officer acts under color of law when he acts “under pretense of law.” Screws, 325 U.S. at 111.

       C. Deprivation of a Protected Right

       The Fourth Amendment of the United States Constitution protects arrestees like “John

Doe” from unreasonable seizure by a law enforcement officer. United States v. Rodella, 804

F.3d 1317, 1323-24 (10th Cir. 2015). To prove a violation of the right to be free from

unreasonable seizure requires proof that (1) a seizure occurred and (2) the seizure was

unreasonable. United States v. House, 684 F.3d 1173, 1198 (11th Cir. 2012). A seizure occurs

under the Fourth Amendment when a law enforcement officer terminates a person’s “freedom of

movement through means intentionally applied.” Brower v. County of Inyo, 489 U.S. 593, 597

(1989). An arrest is the quintessential example of a seizure of the person. California v. Hodari

D., 499 U.S. 621, 624 (1991). A temporary detention of a person by a police officer, even if only

for a brief period and for a limited purpose, also constitutes a seizure under the Fourth

Amendment. Whren v. United States, 517 U.S. 806, 809-10 (1996).


                                                 5
 Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 6 of 15 PageID #: 79



       Whether viewed as an arrest or an investigative stop, the Government intends to prove

that Defendant Grooms’ seizure of the victim in this case was unreasonable. For an arrest to be

reasonable under the Fourth Amendment, it must be supported by probable cause. Probable

cause requires that “the facts and circumstances within [an officer’s] knowledge and of which

[the officer] has reasonably trustworthy information [be] sufficient to warrant a prudent man in

believing” that the person seized is guilty of a crime. Beck v. Ohio, 379 U.S. 89, 91 (1964).

       A police officer may conduct a brief, investigatory stop when he has “a reasonable,

articulable suspicion that criminal activity is afoot.” Illinois v. Wardlow, 528 U.S. 119, 123

(2000). Reasonable suspicion requires “some minimal level of objective justification,” meaning

“something more than an inchoate and unparticularized suspicion or hunch,” that the person

seized is guilty of a crime. United States v. Sokolow, 490 U.S. 1, 7 (1989). An investigatory

stop that is initially supported by reasonable suspicion may nevertheless violate the Fourth

Amendment “if it is excessively intrusive in its scope or manner of execution.” United States v.

Johnson, 592 F.3d 442, 451 (3rd Cir. 2010). When police hold a detained suspect beyond the

time necessary to effectuate the purpose of the stop, the seizure becomes an arrest and must be

supported by probable cause. United States v. Brignoni-Ponce, 422 U.S. 873, 880-82 (1975);

Florida v. Royer, 460 U.S. 491, 502-03 (1983) (stop converted to arrest because officers moved

detainee from concourse to small room during airport stop).

       When conducting an investigative stop, an officer may use some degree of force,

including handcuffing a person. Graham v. Connor, 490 U.S. 386, 396-97 (1989). “However,

the use of handcuffs is greater than a de minimus intrusion and thus requires the officer to

demonstrate that the facts available to the officer would warrant a man of reasonable caution in


                                                 6
  Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 7 of 15 PageID #: 80



the belief that the action taken was appropriate.” El-Ghazzawy v. Berthiaume, 636 F.3d 452,

457 (8th Cir. 2011) (quoting Lundstrom v. Romero, 616 F.3d 1108, 1122 (10th Cir. 2010)). Thus,

for the use of handcuffs during an investigative stop to be appropriate under the Fourth

Amendment, the officer must reasonably believe that the detained person is armed and dangerous

or that handcuffs are necessary for some other legitimate purpose. El-Ghazzawy, 636 F.3d at

457 (quoting Bennett v. City of Eastpointe, 410 F.3d 810, 836 (6th Cir. 2005)).

II.    RECORDINGS & TRANSCRIPTS

       The Government may introduce at trial a recording of an interview of the defendant by a

Special Agent (“SA”) with the Federal Bureau of Investigation.

       A.      Excerpt Recordings

       The audibility of the recording is generally good, but it is lengthy. Therefore, the

Government does not intend to play the entire recording. Instead, excerpts of the recording will

be offered; such excerpts and summary testimony about the same are appropriate. See Fed. R.

Evid. 1006; United States v. Segines, 17 F.3d 847 (6th Cir. 1994); United States v. Denton, 556

F.2d 811, 815-16 (6th Cir. 1977) and cases cited therein.

       B.      Authenticity of Recordings

       Based on discussions with defense counsel, it is anticipated that the authenticity of the

recordings will be stipulated by the parties. If not, the Government will authenticate the

recordings through the testimony of the SA who conducted the interview. The case of United

States v. McMillan, 508 F.2d 101, 104 (8th Cir. 1974), cert. denied, 421 U.S. 916 (1975) and its

progeny set forth a prima facie test to establish the authenticity of electronic surveillance. See

United States v. Henley, 766 F.3d 893, 912-13 (8th Cir. 2014) (analyzing McMillan factors). The


                                                  7
 Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 8 of 15 PageID #: 81



elements of this test are not rigid, but are applied with flexibility and common sense. Id.; United

States v. Webster, 84 F.3d 1056, 1064 (8th Cir. 1996); United States v. Roach, 28 F.3d 729, 733

(8th Cir. 1994).

        C.      Use of Transcripts

        The Government plans to introduce transcripts of all of the excerpts played. In the Eighth

Circuit, the decision to allow the use of transcripts to assist jurors in listening to a recording lies

within the sound discretion of the district judge. United States v. Chavez-Alvarez, 594 F.3d

1062, 1069 (8th Cir. 2010); see also United States v. Placensia, 352 F.3d 1157, 1165 (8th Cir.

2003) (noting trial court’s discretion to admit transcripts of foreign language transcripts even

without tape recordings). Transcripts in the jury room will generally not be considered

cumulative when they assist the jury in evaluating the evidence. Chavez-Alvarez, 594 F.3d at

1069.

        The use of transcripts aids the jury in a number of ways. Among these are: (1) to help the

jurors follow often poor-quality recordings -- United States v. Riascos, 944 F.2d 442, 443 (8th

Cir. 1991); (2) to identify speakers -- United States v. Henneberry, 719 F.2d 941, 949 (8th Cir.

1983), cert. denied sub nom. Youngerman v. United States, 465 U.S. 1107 (1984); (3) to assist

the jury when portions of the recording are inaudible -- United States v. Willis, 774 F.2d 258,

259 (8th Cir. 1985); and (4) to aid the jury in understanding colloquialisms in the conversation --

United States v. Delpit, 94 F.3d 1134, 1148 (8th Cir. 1996).

        The trial court should allow the use of transcripts only after each party has had an

opportunity to verify the accuracy of the recordings and provide their own transcript. United

States v. Britton, 68 F.3d 262, 264 (8th Cir. 1995). Foundationally, the person who prepared the


                                                   8
     Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 9 of 15 PageID #: 82



transcripts should testify that he has listened to the recordings and accurately transcribed their

contents. United States v. Bentley, 706 F.2d 1498, 1507 (8th Cir. 1983); United States v.

Frazier, 280 F.3d 835, 849 (8th Cir. 2002). However, the Eighth Circuit does not mandate that

the foundation for the transcripts be laid by one who prepared the transcripts, but it may be

established by one who was a party to the conversations. United States v. Gordon, 688 F.2d 42,

44 (8th Cir. 1982); Frazier, 280 F.3d at 849-50.

         The Court, of course, must instruct the jury that differences in meaning may be caused by

such factors as the inflection in a speaker's voice or inaccuracies in the transcript and that "any

discrepancies [from the transcript] should be resolved in favor of what they heard on the tapes."

United States v. Scott, 243 F.3d 1103, 1107 (8th Cir. 2001). However, once admitted into

evidence and given the proper cautionary instruction, the transcripts may be used by the jury in

their deliberations. United States v. Foster, 815 F.2d 1200, 1203 (8th Cir. 1987); Chavez-

Alvarez, 594 F.3d at 1069.

                                      MOTIONS IN LIMINE

I.       EVIDENCE OF DEFENDANT’S GOOD CONDUCT

         The United States moves this Court to exclude from trial evidence of, or reference to, any

specific instances of the defendant’s good conduct, including but not limited to, evidence of any

awards, commendations, or recognition he may have received during his career in law

enforcement. Such evidence would constitute improper character evidence under Federal Rules

of Evidence 404(a)(1) and 405(a) and therefore should be excluded.

         Evidence of specific instances of good conduct by the defendant, or of awards,

commendations, or other recognition he received, is inadmissible under Federal Rule of


                                                   9
 Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 10 of 15 PageID #: 83



Evidence 404(a)(1), because the evidence does not relate to a character trait that is “pertinent,” or

relevant to, the criminal charges in this case. Second, even if the evidence related to a pertinent

trait, evidence of the defendant’s specific acts of good conduct would still be inadmissible under

Rule 405(a), which governs the form of character evidence, and allows evidence only as to the

reputation of the defendant or as to a witness’s opinion of the defendant’s pertinent character

trait. The Rule prohibits the introduction of evidence relating to specific instances of conduct

reflecting the character trait.

        A.      Evidence of Specific Instances of Good Conduct by the Defendant Constitutes
                Inadmissible Character Evidence.

        Rule 404(a) of the Federal Rules of Evidence generally prohibits the introduction of

evidence of a person’s character to prove that the person acted in conformity therewith on a

particular occasion. The Rule’s general prohibition against character evidence contains three

exceptions, one of which governs the admissibility of character evidence relating to the accused.1

See Fed.R.Evid. 404(a)(1). The exception concerning the character of the accused specifies that

such evidence is admissible only if it relates to a “pertinent,” or relevant, character trait. See

Fed.R.Evid. 404(a)(1). In United States v. Neighbors, 23 F.3d 306, 310 (10th Cir. 1994), the

Tenth Circuit held that the trial court properly excluded a defendant’s good character evidence

because evidence that the defendant was asked to serve on the board of a substance abuse center

because of his strong advocacy against drug abuse was not material to whether the defendant, a

pharmacist, had violated federal drug statutes by over-ordering several kinds of drugs on behalf

of the pharmacy where he worked and converting them to his own use. See also United States v.


        1
         Rule 404(a)(2) contains an exception for character evidence concerning the victim;
Rule 404(a)(3) contains an exception for character evidence concerning a witness.

                                                  10
 Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 11 of 15 PageID #: 84



Washington, 106 F.3d 983, 999-1000 (D.C. Cir. 1997) (holding that a police officer’s

commendations were not admissible because the defendant’s “dedication, aggressiveness and

assertiveness” in investigating drug dealing and carjacking was neither “pertinent” to, nor an

“essential element” of, bribery, conspiracy, or drug and firearms charges with which he was

charged); United States v. Nazzaro, 889 F.2d 1158, 1168 (1st Cir. 1990) (holding that the trial

court properly excluded evidence of a police officer’s prior commendations because “the traits

which they purport to show—bravery, attention to duty, perhaps community spirit—were hardly

‘pertinent’ to the crimes [of perjury and conspiracy to commit mail fraud] of which [the

defendant] stood accused”).

       In this case, character evidence offered to prove the general good character of the

defendant—such as effectiveness, attention to duty, commitment to public service, kindness,

professionalism, or dedication—is not admissible because it is not pertinent to the civil rights

charge brought against the defendant. Although a defendant’s character for law-abidingness is

always “pertinent,” United States v. Yarborough, 527 F.3d 1092, 1102 (10th Cir. 2008), evidence

of the defendant’s successful performance of his duties as a law enforcement officer or evidence

of specific acts of helpfulness to the community does not constitute evidence of his law-abiding

character. Thus, evidence of the defendant’s specific good acts, commendations, and awards is

irrelevant and should be excluded as impermissible character evidence.

       B.      Any Admissible Character Evidence Must be Limited in Form to Testimony
               as to the Witness’s Opinion of the Defendant or the Defendant’s Reputation.

       Even if evidence of the defendant’s prior good acts were indicative of a pertinent

character trait or of general law-abidingness, the form of that evidence would be governed by



                                                11
 Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 12 of 15 PageID #: 85



Federal Rule of Evidence 405(a), which limits such evidence to “testimony as to reputation or by

testimony in the form of an opinion.” Fed.R.Evid. 405(a). Proof of specific instances of conduct

is not permitted under the Rule. See United States v. John, 309 F.3d 298, 303 (5th Cir. 2002);

United States v. Marrero, 904 F.2d 251, 260 (5th Cir. 1990) (finding that trial court properly

excluded defendant’s proffer of specific instances of good character).2 See also United States v.

Ellisor, 522 F.3d 1255, 1270-71 (11th Cir. 2008); United States v. Benedetto, 571 F.2d 1246,

1250 (2d Cir. 1978) (finding that trial court should not have permitted defense witness to

establish defendant’s good character by referring to specific good acts).

       Thus, even if the defendant established a basis for the relevance of evidence of good

character, the defendant would still be limited to proving such good character in the form of

testimony as to the defendant’s reputation or an opinion about the defendant’s relevant character

trait. For example, a witness could testify that he is familiar with the defendant’s reputation and

that the defendant has a reputation for being a law-abiding citizen. The defendant would not be

permitted, however, to introduce evidence of, or refer to, any specific instances of good conduct

engaged in by the defendant, or to introduce evidence of, or refer to, his good work performance

or achievements in general. Even in the limited circumstances in which character evidence

concerning the defendant is admissible, circumstantial evidence that the defendant acted in

conformity with a relevant character trait may not be proved by specific instances of good


       2
          Rule 405(b) permits specific instances of conduct to prove character only in cases in
which the character trait at issue is “an essential element of a charge, claim, or defense.” For
example, in a defamation or libel case, damage to the reputation of the complainant is an
essential element of the charge. See Schafer v. Time, Inc., 142 F.3d 1361, 1371-72 (11th Cir.
1998). In this case, the defendant’s character is not an essential element of any charge or
defense.

                                                12
 Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 13 of 15 PageID #: 86



conduct.3

II.    JURY NULLIFICATION

       The Government similarly requests that the Court preclude any attempts by the defense to

encourage jury nullification. Although a jury has the power to engage in jury nullification, “this

power of the jury is not a right of the defendants,” and “it is not to be positively sanctioned by

instructions [or arguments] . . . which would encourage a jury to acquit . . . regardless of the

applicable law or proven facts.” United States v. Sloan, 704 F. Supp. 880, 884 (N.D. Ind. 1989)

(granting the government’s motion in limine regarding jury nullification arguments) (citation and

internal quotation marks omitted). Thus, just as courts should not instruct the jury that they may

acquit a defendant even if he or she is guilty, United States v. Drefke, 707 F.2d 978, 982 (8th Cir.

1983); United States v. Avery, 717 F.2d 1020, 1027 (6th Cir. 1983), courts may prohibit the

defense from arguing that the jury may engage in nullification. United States v. Brown, 548 F.2d

204, 210 (7th Cir. 1977); see also United States v. Sepulveda, 15 F.3d 1161, 1190 (1st Cir. 1993)

(“[A] trial judge . . . may block defense attorneys’ attempts to serenade a jury with the siren song

of nullification.”). This Court should do likewise and preclude the defendant from eliciting

testimony or presenting arguments that encourage jury nullification.




       3
          If the defendant’s witnesses are permitted to offer character evidence in the form of
reputation and opinion testimony regarding the good character of the defendant, the government
is permitted under Rule 405(a) to inquire of the witnesses on cross-examination about their
knowledge of specific acts of misconduct by the defendant. See United States v. McHorse, 179
F.2d 889, 901-02 (10th Cir. 1999).




                                                 13
 Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 14 of 15 PageID #: 87



III.   REFERENCES TO PENALTIES FACED BY DEFENDANT

       The Government moves this Court to exclude any evidence or argument related to the

potential penalties faced by the defendant if convicted.

       The Eighth Circuit unequivocally has held that “[t]he penalty to be imposed upon a

convicted defendant is generally not a matter for the jury.” United States v. Briscoe, 574 F.2d

406, 408 (8th Cir.), cert. denied 439 U.S. 858 (1978). The role of the jury is to decide guilt or

innocence, not to determine punishment. See Shannon v. United States, 512 U.S. 573, 579

(1994) (“It is well established that when a jury has no sentencing function, it should be

admonished to ‘reach its verdict without regard to what sentence might be imposed.’”) (quoting

United States v. Rogers, 422 U.S. 35, 40 (1975)); United States v. Goodface, 835 F.2d 1233,

1237 (8th Cir. 1987) (“the jury’s duty is to determine the guilt or innocence of the accused solely

based on the evidence adduced at trial”). Thus, “sentencing procedures or details regarding a

defendant's possible punishment are irrelevant to the issues that a federal jury must decide. To

inform a federal jury about a defendant's punishment would only introduce improper and

confusing considerations before it.” United States v. Thomas, 895 F.2d 1198, 1200 (8th Cir.

1990). Mention of the potential penalties faced by the defendant would serve only the improper

purpose of jury nullification. See, e.g., United States v. Reagan, 694 F.2d 1075, 1080 (7th Cir.

1982) (“‘The authorities are unequivocal in holding that presenting information to the jury about

possible sentencing is prejudicial.’”) (quoting United States v. Greer, 620 F.2d 1383, 1384 (10th

Cir. 1980)); United States v. Patterson, 1996 WL 54237, at *1 (N.D. Ill. Feb. 8, 1996)

(prohibiting discussion of potential penalties in order to avoid possible jury nullification).




                                                 14
 Case: 4:19-cr-00116-CDP Doc. #: 41 Filed: 06/26/19 Page: 15 of 15 PageID #: 88



       Proscribed mention of penalties should include not only specific references to years in

jail, but also more veiled themes in potential defense arguments, such as arguments to the effect

that the defendant is “on trial for his life,” that the defendant’s “freedom” hangs on the outcome

of the jury’s decision, and that the defendant should not be separated from his family. Each of

these arguments invites the jury to consider the penal consequences of a conviction on a

defendant and, therefore, is wholly improper.

       Accordingly, the defendant should be precluded from in any way mentioning potential

penalties.

                                              Respectfully submitted,

                                              JEFFREY B. JENSEN
                                              United States Attorney

                                              /s/ Reginald L. Harris
                                              REGINALD L. HARRIS, #48939MO
                                              JENNIFER A. WINFIELD, #53350MO
                                              Assistant United States Attorneys
                                              111 S. 10th Street, Room 20.333
                                              St. Louis, Missouri 63102
                                              (314) 539-2200

                                  CERTIFICATE OF SERVICE

I hereby certify that on June 26, 2019, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court's electronic filing system upon counsel of record.


                                              /s/ Reginald L. Harris
                                              REGINALD L. HARRIS, #48939MO
                                              Assistant United States Attorney




                                                15
